IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20351
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAIME BARRIENTOS-RODRIGUEZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-764-1
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jaime Barrientos-Rodriguez appeals from his sentence for

illegal reentry following deportation.   Barrientos contends for

the first time on appeal that the district court committed

reversible error by failing to comply with FED. R. CRIM.

P. 32(c)(3)(A), which requires district courts to ascertain that

the defendant and counsel have read and discussed the presentence

report.   He does not argue that the district court’s

noncompliance affected his substantial rights.   Because

Barrientos makes no showing of prejudice, he cannot prevail on

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20351
                                 -2-

plain-error review.   United States v. Esparza-Gonzalez, 268 F.3d

272, 274 (5th Cir. 2001).

     AFFIRMED.